Pee Cxjeiam,
The plaintiff complains of the charge to the jury, but we think he has no reasonable cause for doing so. It was not remarkably concise but it was voluminous and comprehensive. It directed the attention of the jury to every conceivable phase of the case. It informed them that if the negligence of plaintiff contributed to the injury he received he could not recover, but if the defendant’s negligence was the sole cause of the injury the plaintiff would be entitled to such damages as were the obvious and reasonable consequence of it. It also informed them that if the plaintiff participated in the removal of the wheel against the protest and direction of the party authorized by the defendant to superintend the removal of it he could not maintain an action for the injury he received, as a consequence of his unauthorized interference. Other instructions relating to similar matters need not be specified herein. The excerpts from the charge constitute the first specification of error and must be considered in connection with the charge as a whole. So considered they furnish no just cause for complaint. The same may be said of the rulings complained of in the second and third specifications.
A liberal latitude was allowed to the juiy in passing upon the questions involved and the result was in accord with the facts established by the testimony. We find no cause for reversing the judgment.
Judgment affirmed.